Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. 
Applicant Request for Continuation Examination on December 3, 2020.  
Amended Claims 1, 2, 3, 9, 10-12, and 16-18. 

Claims 1-6, 8-13, and 15-19 are now pending in this application and have been rejected below. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2020 has been entered. 




	
Response to Amendment
Applicant's amendments to Claims 1, 2, 3, 9, 10-12, and 16-18 are sufficient to overcome the 35 USC 112(b) rejections set forth in the previous action. The 35 USC 112(b) rejections are hereby withdrawn.

Applicant's amendments to Claims 1, 2, 3, 9, 10-12, and 16-18 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action.

Applicant's amendments to Claims 1, 2, 3, 9, 10-12, and 16-18 are not sufficient to overcome the prior art rejections set forth in the previous action.

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, the rejections are maintained. 

Applicant submits, “…Applicant, nevertheless, asserts that the pending claims contain an inventive concept. Indeed, the claimed invention includes meaningful recitations beyond generally linking the alleged abstract idea of "what the abstract idea is" to a particular technological environment, such as a computer. Rather, the pending claims recite a particular way of identifying priorities of users and facilitating fulfillment of the priorities leveraging artificial intelligence technology...Applicant respectfully submits that the judicial exception is integrated into a practical application in light of Example 42 ...The pending claims recite a platform for identifying real-time priorities as the user is making transactions or conversations in real-time and facilitating ways to fulfil the priorities by generating tips and tasks via artificial intelligence technology...the pending claims integrate the alleged judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Therefore, the pending claims as a whole are integrated into a practical application, and are not "directed to" a judicial exception and is thus patent eligible.” The Examiner respectfully disagrees.

Unlike the present claims, Example 42 integrates Organizing Human Activities in a practical application by “storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users...the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.” Example 42 is necessarily rooted in computer technology by reciting very specific additional elements, as highlighted by Applicant in Applicant’s arguments, unlike the present claims which generally links the identified abstract ideas from Step 2A Prong 1 to a technology with generic recitation of additional elements.

The additional elements beyond the abstract idea, recited in the claims, such as, “...generate, via the artificial intelligence engine, a questionnaire....” are data input, data gathering, and “generating, via the artificial intelligence engine, at least one task...display the at least one task, via the user interface...” are data output, which are extra-solution activities performed by generic computing elements that apply and generally links the abstract idea to the a technical environment. Further,  a human employee associate of an entity firm managing and organizing human client’s human life goals and human life priorities by offering human life goal recommendations, is a business problem directed to a mental process, organizing human activities, as established in 2019 PEG Step 2A Prong 1. This problem does not specifically arise in the realm of computer technology, i.e. computer, artificial intelligence, user interface, but rather, this problem existed and was addressed long before the advent of computers. Therefore, the claims do not improve upon the computing technology of “artificial intelligence”.
 
The limitations and elements are directed to abstract idea as described below with respect to the first prong of Step 2A, i.e. mental process (i.e. human employee associate gathering data about human client user and making mental analysis to provide human life and priority goals to the human client user), organizing human activities (i.e. human employee associate organizing human client user’s human life goals and priorities by offering advice), generally linked to a technical environment, i.e. computer, artificial intelligence, user interface, performing extra-solution activities, i.e. data gathering and data output, as analyzed under Step 2A Prong 2. Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018). 

Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at p. 12. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).






Response to Arguments – Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 

Applicant submits, “...Nowhere does Kundu teach or suggest determining, via the artificial intelligence engine, the at least one priority based on the one or more plan conversations, one or more options received from the user that are associated with the questionnaire, and the extracted information associated with the one or more resource pools...” The Examiner respectfully disagrees.

Under the broadest reasonable interpretation of the Claims, Kundu teaches:
determine, via the artificial intelligence engine, the at least one priority based on the one or more plan conversations, one or more options received from the user that are associated with the questionnaire, and the extracted information associated with the one or more resource pools and in response to determining the at least one priority perform the steps of: (in at least [0060] presentation of questions or activities that are generally designed to elicit responses from a user in order to refine broader categories of possible wishes, goals and aspirations [0122] discloses A user's savings aspiration 116 may be inferred and suggested to the user at 402, e.g., utilizing various data available regarding the user 114, e.g., past transactions or data retrieved from another of the user's accounts, e.g., financial accounts, social media accounts or the like.  [0125] User-specific items, i.e., connected to the aspirations 116 of the user 114, such as a product recommendation, then may be offered to the user 114 as part of the savings plan 118, e.g., via matching the user's wish 116 to products, services, etc. Again, this process may be repeated or refined over time utilizing Artificial Intelligence, Machine-Learning, etc. [0126] Part of developing a savings plan 118 and/or identifying a savings wish 116 generally includes identifying products and/or services available, as schematically shown in the sequence of FIGS. 2A-C and 3A-F. In this respect, the authoring tool 120 of platform 110 may facilitate arrangements with various merchants 142 of the system 100, e.g., merchants, product/service providers, etc., that make products and/or services available to the saving users 114. This information may be made available to the saving user 114 and/or to a wish inferring model of the tool 120 to assist in the formation of a specific wish or aspiration 116, e.g., given an input of a more general savings aspiration of a user 114. [0177] The system 100 allows a plan or plans 118 to be developed regarding these wishes, goals or aspirations 116, e.g., such that a user 114 is not only enabled to identify and articulate his wishes, goals and aspirations 116, but is also assisted in achieving the same with provisioning of a personalized plan or plans 118. This may leverage pre-existing assessment tools, techniques and questions, such as outlined in Hemmasi et al., “Work Goals and Life Aspirations: Do you have what it takes to be an Entrepreneur, Developments” in Business Simulation & Experiential Learning, Volume 27 (2000), incorporated by reference herein. These questions may be presented sequentially and dynamically updated on information available to the whiteboard system 120, e.g., via accessing previously answered questions, accessing historical data regarding the user 114 (e.g., inferred interests represented in transactions, web browsing, social media activity, etc.)  [0178] This process of identification of wishes, goals and aspirations 116 and development of plans 118 regarding the same may include presentation of questions or activities to the user 114 that are generally designed to elicit responses from a user 114 in order to refine broader categories 122 of possible wishes, goals and aspirations 116, and that allow a plan 118 to be refined, expanded or modified as necessary. User input may form a more basic starting point for developing a specific goal or aspiration 116 of the user, for example a user 114 may take a camera phone shot, online screenshot of a desired object, like a car, and this image uploaded to the whiteboard 120 and serve as the basis to be translated into a goal 116...imported information may be gathered automatically, semi-automatically or manually and may include information derived directly from the user 114, indirectly from a user 114 (e.g., via accessing various data bases with which the user 114 has provided information, such as a transaction history stored in a data base), [0179] discloses the whiteboard 120 may intelligently identify users 114 sharing common attributes in order to facilitate interaction there-between, e.g., with goal of building mutually beneficial relationships between users 114. This may be thought of as the whiteboard 120 automatically leveraging artificial intelligence systems to facilitate such interactions between users 114. [0180] discloses facilitating users 114 accomplishing a common plan item (116), e.g., saving towards the purchase of the same particular item, securing lending or financing [0181] discloses the whiteboard 120 itself may act as a virtualized user having domain expertise in an area, e.g., financial counseling, life coaching, etc.) 

Applicant’s remaining arguments are moot in light of new grounds of rejections necessitated by Applicant’s amendments established below. 






Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 10, 17) recite,
“A ... for providing tailored solutions to facilitate execution of priorities and events, wherein the ... to:
identify one or more resource pools associated with a user of an entity; 
extract information associated with the one or more resource pools of the user, wherein the extracted information comprises transaction information associated with the one or more resource pools of the user; 
determine, via an ..., that the extracted information associated with the one or more resource pools and the one or more plan conversations is not sufficient to identify at least one priority; 
generate, via the ..., a questionnaire based on the extracted information associated with the one or more resource pools; 
identify one or more plan conversations linked with the user, wherein the one or more plan conversations are linked to the user by a plurality of employees of the entity, wherein the one or more plan conversations are recorded conversations between the user and at least one employee of the plurality of employees; 
extract the one or more plan conversations associated with the user; 
determine, via the ..., the at least one priority based on the one or more plan conversations, one or more options received from the user that are associated with the questionnaire, and the extracted information associated with the one or more resource pools and in response to determining the at least one priority perform the steps of: 
generating, via the ..., at least one tip associated with the at least one priority; 
storing the at least one tip associated with associated with the at least one priority in a temporary storage; 
extracting the at least one tip from the temporary storage and displaying the at least one tip via ..., ...; 
in response to displaying the at least one tip, receiving one or more actions from the user; and 
identify one or more events associated with the user, via an ..., based on the extracted information and the one or more plan conversations and in response to identifying the one or more events, perform the steps of: 
generating, via the ..., at least one task associated with each of the one or more events; 
storing the at least one task associated with each of the one or more events in the temporary storage; 
identifying that the user has accessed the ...; and 
in response to identifying that the user has accessed the ..., extracting the at least one task stored in the temporary storage and display the at least one task, via the ...”

Analyzing under Step 2A, Prong 1:
The limitations regarding, …identify one or more resource pools associated with a user of an entity; extract information associated with the one or more resource pools of the user, wherein the extracted information comprises transaction information associated with the one or more resource pools of the user; determine, via an ..., that the extracted information associated with the one or more resource pools and the one or more plan conversations is not sufficient to identify at least one priority; generate, via the ..., a questionnaire based on the extracted information associated with the one or more resource pools; identify one or more plan conversations linked with the user, wherein the one or more plan conversations are linked to the user by a plurality of employees of the entity, wherein the one or more plan conversations are recorded conversations between the user and at least one employee of the plurality of employees; extract the one or more plan conversations associated with the user; determine, via the ..., the at least one priority based on the one or more plan conversations, one or more options received from the user that are associated with the questionnaire, and the extracted information associated with the one or more resource pools and in response to determining the at least one priority perform the steps of: generating, via the ..., at least one tip associated with the at least one priority; storing the at least one tip associated with associated with the at least one priority in a temporary storage; extracting the at least one tip from the temporary storage and displaying the at least one tip via ..., ...; in response to displaying the at least one tip, receiving one or more actions from the user; and identify one or more events associated with the user, via an ..., based on the extracted information and the one or more plan conversations and in response to identifying the one or more events, perform the steps of: generating, via the ..., at least one task associated with each of the one or more events; storing the at least one task associated with each of the one or more events in the temporary storage; identifying that the user has accessed the ...; and in response to identifying that the user has accessed the ..., extracting the at least one task stored in the temporary storage and display the at least one task, via the ...…, under the broadest reasonable interpretation, may be interpreted to include a human using their mind to , …identify one or more resource pools associated with a user of an entity; extract information associated with the one or more resource pools of the user, wherein the extracted information comprises transaction information associated with the one or more resource pools of the user; determine, via an ..., that the extracted information associated with the one or more resource pools and the one or more plan conversations is not sufficient to identify at least one priority; generate, via the ..., a questionnaire based on the extracted information associated with the one or more resource pools; identify one or more plan conversations linked with the user, wherein the one or more plan conversations are linked to the user by a plurality of employees of the entity, wherein the one or more plan conversations are recorded conversations between the user and at least one employee of the plurality of employees; extract the one or more plan conversations associated with the user; determine, via the ..., the at least one priority based on the one or more plan conversations, one or more options received from the user that are associated with the questionnaire, and the extracted information associated with the one or more resource pools and in response to determining the at least one priority perform the steps of: generating, via the ..., at least one tip associated with the at least one priority; storing the at least one tip associated with associated with the at least one priority in a temporary storage; extracting the at least one tip from the temporary storage and ...., ...; in response to displaying the at least one tip, receiving one or more actions from the user; and identify one or more events associated with the user, via an ..., based on the extracted information and the one or more plan conversations and in response to identifying the one or more events, perform the steps of: generating, via the ..., at least one task associated with each of the one or more events; storing the at least one task associated with each of the one or more events in the temporary storage; identifying that the user has accessed the ...; and in response to identifying that the user has accessed the ..., extracting the at least one task stored in the temporary storage and...; and a human using a pen and paper, ...displaying the at least one tip via…, display the at least one task, via the…; therefore, the claims are directed to a mental process. 

Further, ...identify one or more resource pools associated with a user of an entity; extract information associated with the one or more resource pools of the user, wherein the extracted information comprises transaction information associated with the one or more resource pools of the user; determine, via an ..., that the extracted information associated with the one or more resource pools and the one or more plan conversations is not sufficient to identify at least one priority; generate, via the ..., a questionnaire based on the extracted information associated with the one or more resource pools; identify one or more plan conversations linked with the user, wherein the one or more plan conversations are linked to the user by a plurality of employees of the entity, wherein the one or more plan conversations are recorded conversations between the user and at least one employee of the plurality of employees; extract the one or more plan conversations associated with the user; determine, via the ..., the at least one priority based on the one or more plan conversations, one or more options received from the user that are associated with the questionnaire, and the extracted information associated with the one or more resource pools and in response to determining the at least one priority perform the steps of: generating, via the ..., at least one tip associated with the at least one priority; storing the at least one tip associated with associated with the at least one priority in a temporary storage; extracting the at least one tip from the temporary storage and displaying the at least one tip via ..., ...; in response to displaying the at least one tip, receiving one or more actions from the user; and identify one or more events associated with the user, via an ..., based on the extracted information and the one or more plan conversations and in response to identifying the one or more events, perform the steps of: generating, via the ..., at least one task associated with each of the one or more events; storing the at least one task associated with each of the one or more events in the temporary storage; identifying that the user has accessed the ...; and in response to identifying that the user has accessed the ..., extracting the at least one task stored in the temporary storage and display the at least one task, via the…, under the broadest reasonable interpretation, may be managing conversational relationships between human user and human employees managing money and life goal priorities, therefore it is managing personal behavior or relationships or interactions between people, and further under the broadest reasonable interpretation, is also, fundamental economic practice and commercial or legal interactions. Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 10, 17: system, system provides a user interface and a life plan associate interface and the system comprises: a computer apparatus including a processor and a memory; and a module stored in the memory, comprising executable instructions that when executed by the processor cause the processor, artificial intelligence engine, the user interface on a user device associated with the user, wherein the user interface is associated with an entity application, event service engine, entity application, user interface, on the user device, A computer program product, computer program product comprising at least one non-transitory computer-readable medium having computer- readable program code portions embodied therein, the computer-readable program code portions comprises one or more executable portions, computer implemented,
Claim 2, 11, 18: data store
Claim 9, 16: an associate dashboard of an associate device, via the life plan associate interface

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the identify…, extract…,  receive…, generate…, generate, via the ..., a questionnaire, display…, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – identify…, extract…,  receive…, generate, via the ..., a questionnaire..., data output – generate…, display….


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
he term "user computing device" or "mobile device" may refer to mobile phones, computing devices, tablet computers, wearable devices, smart devices and/or any portable electronic device capable of receiving and/or storing data therein. [0018] A "user interface" is any device or software that allows a user to input information, such as commands or data, into a device, or that allows the device to output information to the user. For example, the user interface include a graphical user interface (GUI) or an interface to input computer-executable instructions that direct a processing device to carry out specific functions. [0019] A "system environment", as used herein, may refer to any information technology platform of an enterprise (e.g., a national or multi-national corporation) and may include a multitude of servers, machines, mainframes, personal computers, network devices, front and back end systems, database system and/or the like.  [0021] The environment 100 also may include a plurality of user devices. The user devices may include any machine, apparatus, system or the like that may be connected to and communicate with other devices over a network 150. At least one of the devices may include a computing device 300, other computing devices 301, and a mobile device 200 for use by the user 105 and the associate 110. The computing devices 301 may be any device that employs a processor and memory and can perform computing functions, such as a computing device 300 or a mobile device 200, that may be connected to or access the network 150. The computing device 300 may include a personal computer such as a desktop computer, laptop computer, tablet or any type of computing device that may be connected to a network by landline or wireless access such as wireless local area network (WLAN) such as Wi-Fi based on the Institute of Electrical and Electronics Engineers' (IEEE) 802.11 standards, Bluetooth short-wavelength UHF radio waves in the ISM band from 2.4 to 2.485 GHz or other wireless access technology…mobile device 200 may include any mobile communication device, such as a cellular telecommunications device (i.e., a cell phone or mobile phone), personal digital assistant (PDA), a mobile Internet accessing device, tablet computer, or other mobile device. A mobile device may connect to the network by a cellular telecommunications network or by Wi-Fi, Bluetooth or other access technology. [0022] Figure 2 are merely illustrative of one type of mobile device 200 that may benefit from, employ, or otherwise be involved with embodiments of the present invention and, therefore, should not be taken to limit the scope of embodiments of the present invention. Other types of mobile devices 200 may include portable digital assistants (PDAs), pagers, tablets, mobile televisions, gaming devices, laptop computers, cameras, video recorders, audio/video player, radio, Global Positioning Systems (GPS) devices, or any combination of the aforementioned. In some embodiments, the mobile device may be a wearable device. [0028] "memory" or "memory device" includes any computer readable medium (as defined herein below) configured to store data, code, or other information. The memory 220 may include volatile memory, such as volatile Random Access Memory (RAM) including a cache area for the temporary storage of data. [0029] The memory 220 can store any of a number of applications which include computer-executable instructions/code executed by the processor 210 to implement the functions of the mobile device 200 and/or one or more of the process/method steps described herein. [0030] These applications also typically provide a graphical user interface (GUI) on the display 230 that allows the associate 110 and the user 105 to communicate with the mobile device 200, the entity system 400 and/or other devices or systems. [0063] As will be appreciated by one of skill in the art, the present invention may be embodied as a method (including, for example, a computer-implemented process, a business process, and/or any other process), apparatus (including, for example, a system, machine, device, computer program product, and/or the like), or a combination of the foregoing. Accordingly, embodiments of the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, and the like), or an embodiment combining software and hardware aspects that may generally be referred to herein as a "system." Furthermore, embodiments of the present invention may take the form of a computer program product on a computer-readable medium having computer-executable program code embodied in the medium. [0064] Any suitable transitory or non-transitory computer readable medium may be utilized. The computer readable medium may be, for example but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device. More specific examples of the computer readable medium include, but are not limited to, the following: an electrical connection having one or more wires; a tangible storage medium such as a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a compact disc read-only memory (CD-ROM), or other optical or magnetic storage device. [0069] The computer-executable program code may also be loaded onto a computer or other programmable data processing apparatus to cause a series of operational steps to be performed on the computer or other programmable apparatus to produce a computer- implemented process such that the code portions which execute on the computer or other programmable apparatus provide steps for implementing the functions/acts specified in the flowchart and/or block diagram block(s). Alternatively, computer program implemented steps or acts may be combined with operator or human implemented steps or acts in order to carry out an embodiment of the invention. [0071] Embodiments of the present invention are described above with reference to flowcharts and/or block diagrams. It will be understood that steps of the processes described herein may be performed in orders different than those illustrated in the flowcharts. In other words, the processes represented by the blocks of a flowchart may, in some embodiments, be in performed in an order other that the order illustrated, may be combined or divided, or may be performed simultaneously. It will also be understood that the blocks of the block diagrams illustrated, in some embodiments, merely conceptual delineations between systems and one or more of the systems illustrated by a block in the block diagrams may be combined or share hardware and/or software with another one or more of the systems illustrated by a block in the block diagrams. Likewise, a device, system, apparatus, and/or the like may be made up of one or more devices, systems, apparatuses, and/or the like. For example, where a processor is illustrated or described herein, the processor may be made up of a plurality of microprocessors or other processing devices which may or may not be coupled to one another. Likewise, where a memory is illustrated or described herein, the memory may be made up of a plurality of memory devices which may or may not be coupled to one another, as required by the Berkheimer Memo, 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).



Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20160267601A1 to Kundu, (hereinafter referred to as “Kundu”) in view of US Patent Publication to US20090228264A1 to Williams et al., (hereinafter referred to as “Williams”).

As per Claim 1, Kundu teaches: (Currently Amended) A system for providing tailored solutions to facilitate execution of priorities and events, wherein the system provides a user interface and a life plan associate interface and the system comprises: a computer apparatus including a processor and a memory; and a module stored in the memory, comprising executable instructions that when executed by the processor cause the processor to: (in at least [0098][0099])
identify one or more resource pools associated with a user of an entity; (in at least [0030] discloses to engage with at least one financial institution and to establish each individual account as a depository account with one associated financial institution; a collaborative savings amplifications tool interacting with the host electronic network platform and configured to increase the effective monetary amounts in an individual account to advance the savings plan to the aspirational savings goal above the principal contributions of the user,)
extract information associated with the one or more resource pools of the user, wherein the extracted information comprises transaction information associated with the one or more resource pools of the user; (in at least [0091] discloses establish each individual account 112 as a depository account with one associated financial institution 132; a collaborative savings amplifications tool 150 interacting with the host electronic network platform 110 and configured to increase the effective monetary amounts in an individual account 112 to advance the savings plan 118 to the aspirational goal 116 above the principal contributions of the user 114 [0124] a savings plan 118 given the resources available, e.g., as determined via the information accessible to the platform 110 regarding the user 114, e.g., information regarding the user's resources or history thereof, regarding participating business entities (e.g., providers of goods/services),
determine, via an artificial intelligence engine, that the extracted information associated with the one or more resource pools and the one or more plan conversations is not sufficient to identify at least one priority;  (in at least [0107] discloses FIG. 3A the tool 120 can include listings or categories 122 of prospective aspirational goods and services or conventional aspirations which can help the user to identify their specific aspirations 116, and such visualization of conventional aspirations is helpful to define a user's actual aspirations 116. It should be apparent that the system 100 can elaborate in greater detail on any given category of aspiration with merely the user clicking on the desired category [0125] User-specific items, i.e., connected to the aspirations 116 of the user 114, such as a product recommendation, then may be offered to the user 114 as part of the savings plan 118, e.g., via matching the user's wish 116 to products, services, etc. Again, this process may be repeated or refined over time utilizing Artificial Intelligence, Machine-Learning, etc. The savings platform 110 therefore matches specific products and/or services to the user 114 (e.g., in terms of best product/value for lowest cost/utilization of savings). [0165] discloses be supplemented with additional feedback, e.g., derived from communication with the saving users, as to the reasons why (e.g., not offered soon enough, not the correct price, not the type of accommodations needed or desired). [0177] discloses The system 100 provides a whiteboard platform 120, e.g., implemented in an electronic device as an automated or semi-automated tool, such as by using the system architecture outlined, which assists users 114 in identifying wishes, goals and aspirations 116…The system 100 allows a plan or plans 118 to be developed regarding these wishes, goals or aspirations 116, e.g., such that a user 114 is not only enabled to identify and articulate his wishes, goals and aspirations 116, but is also assisted in achieving the same with provisioning of a personalized plan or plans 118. [0178] discloses identification of wishes, goals and aspirations 116 and development of plans 118 regarding the same may include presentation of questions or activities to the user 114 that are generally designed to elicit responses from a user 114 in order to refine broader categories 122 of possible wishes, goals and aspirations 116, and that allow a plan 118 to be refined, expanded or modified as necessary. User input may form a more basic starting point (i.e. not sufficient to identify at least one priority) for developing a specific goal or aspiration 116 of the user, for example a user 114 may take a camera phone shot, online screenshot of a desired object, like a car, and this image uploaded to the whiteboard 120 and serve as the basis to be translated into a goal 116.. [0198] discloses The system 100 can allows credit to be added to the mix for wish fulfillment plans 118. For example if pure savings and amplification thereof is not sufficient to obtain the goal 116 within a desired set timeframe, then credit can be issued by a financial institution 132 to the user 118 (or other entity such as the operator of the system 100) to have the goal achieved and delivered in the set timeframe.)
generate, via the artificial intelligence engine, a questionnaire ... the extracted information associated with the one or more resource pools;  (in at least [0159] information regarding saving user wishes (e.g., statistics regarding a number of saving users that have identified various wishes, how much these saving users have saved, for how long, etc.), e.g., in the form of an event report, and be offered an opportunity to proactively offer value items to the saving users [0177] discloses These questions may be presented sequentially and dynamically updated on information available to the whiteboard system 120, e.g., via accessing previously answered questions, accessing historical data regarding the user 114 (e.g., inferred interests represented in transactions, web browsing, social media activity, etc.) and the like. [0178] discloses This process of identification of wishes, goals and aspirations 116 and development of plans 118 regarding the same may include presentation of questions or activities to the user 114 that are generally designed to elicit responses from a user 114 in order to refine broader categories 122 of possible wishes, goals and aspirations 116, and that allow a plan 118 to be refined, expanded or modified as necessary. [0192] discloses The whiteboard 120 may utilize a questionnaire. For example, the whiteboard 120 may utilize a combination of explicit input from user 114 and data-mined input from past history as more data is collected, e.g., with predictive algorithms/analytics and artificial intelligence, to make aspiration 116 suggestions…automate the process of identifying what are the obstacles to achieving a user's identified aspirations 116, e.g., obstacles to achieving a life goal. For example, the whiteboard 120 may automate the identification of money, time, work, responsibilities, etc., that may be needed to achieve the same
identify one or more plan conversations linked with the user, wherein the one or more plan conversations are linked to the user by a plurality of employees of the entity, wherein the one or more plan conversations are ...; (in at [0116] a reverse auction from merchant 142 who have access to the system 150 and the specific aspirations 116 of the users 114. Thus a merchant 142 (e.g., a jeweler) may approach a user with an offer for a specified good that is or aligns with the user's aspiration 116. [0118] promotes user customization of merchant products and/or user feedback to merchants 142 in a manner promoting merchant product modification at a macro or individual level. Content co-creation in the system 100 allows for consumer to business interaction and for customization of existing merchandize and for feedback to merchants 142 and to users 114, each of which is critically valuable to merchants 142  [0126]  the authoring tool 120 of platform 110 may facilitate arrangements with various merchants 142 of the system 100, e.g., merchants, product/service providers, etc., that make products and/or services available to the saving users 114. This information may be made available to the saving user 114 and/or to a wish inferring model of the tool 120 to assist in the formation of a specific wish or aspiration 116, e.g., given an input of a more general savings aspiration of a user 114 [0179] discloses The whiteboard 120 also permits users 114 to publicize their wishes, goals and aspirations 116, e.g., using social media connections (e.g., social networks 151) to friends 152, contacts, etc…a user 114 may have their wishes, goals or aspirations 116 shared with family and friends (152) identified by the whiteboard 120, e.g., using social media connections or using information within the whiteboard system 120 itself, e.g., other users 114 having similar wishes, goals or aspirations 114, domain experts in these areas, commercial or corporate users 142 and 132, etc.)
extract the one or more plan conversations associated with the user; (in at least [0126]  the authoring tool 120 of platform 110 may facilitate arrangements with various merchants 142 of the system 100, e.g., merchants, product/service providers, etc., that make products and/or services available to the saving users 114. This information may be made available to the saving user 114 and/or to a wish inferring model of the tool 120 to assist in the formation of a specific wish or aspiration 116, e.g., given an input of a more general savings aspiration of a user 114. [0179] the whiteboard system 120 may facilitate publicizing or sharing of a user's wishes, goals and aspirations 116, e.g., via suggesting other users 114 to whom the subject user 114 may publicize information, facilitating introductions. The whiteboard system 120 may offer suggested messaging language given the nature of the particular users 114, etc.)
determine, via the artificial intelligence engine, the at least one priority based on the one or more plan conversations, one or more options received from the user that are associated with the questionnaire, and the extracted information associated with the one or more resource pools and in response to determining the at least one priority perform the steps of: (in at least [0060] presentation of questions or activities that are generally designed to elicit responses from a user in order to refine broader categories of possible wishes, goals and aspirations [0122] discloses A user's savings aspiration 116 may be inferred and suggested to the user at 402, e.g., utilizing various data available regarding the user 114, e.g., past transactions or data retrieved from another of the user's accounts, e.g., financial accounts, social media accounts or the like.  [0125] User-specific items, i.e., connected to the aspirations 116 of the user 114, such as a product recommendation, then may be offered to the user 114 as part of the savings plan 118, e.g., via matching the user's wish 116 to products, services, etc. Again, this process may be repeated or refined over time utilizing Artificial Intelligence, Machine-Learning, etc. [0126] Part of developing a savings plan 118 and/or identifying a savings wish 116 generally includes identifying products and/or services available, as schematically shown in the sequence of FIGS. 2A-C and 3A-F. In this respect, the authoring tool 120 of platform 110 may facilitate arrangements with various merchants 142 of the system 100, e.g., merchants, product/service providers, etc., that make products and/or services available to the saving users 114. This information may be made available to the saving user 114 and/or to a wish inferring model of the tool 120 to assist in the formation of a specific wish or aspiration 116, e.g., given an input of a more general savings aspiration of a user 114. [0177] The system 100 allows a plan or plans 118 to be developed regarding these wishes, goals or aspirations 116, e.g., such that a user 114 is not only enabled to identify and articulate his wishes, goals and aspirations 116, but is also assisted in achieving the same with provisioning of a personalized plan or plans 118. This may leverage pre-existing assessment tools, techniques and questions, such as outlined in Hemmasi et al., “Work Goals and Life Aspirations: Do you have what it takes to be an Entrepreneur, Developments” in Business Simulation & Experiential Learning, Volume 27 (2000), incorporated by reference herein. These questions may be presented sequentially and dynamically updated on information available to the whiteboard system 120, e.g., via accessing previously answered questions, accessing historical data regarding the user 114 (e.g., inferred interests represented in transactions, web browsing, social media activity, etc.)  [0178] This process of identification of wishes, goals and aspirations 116 and development of plans 118 regarding the same may include presentation of questions or activities to the user 114 that are generally designed to elicit responses from a user 114 in order to refine broader categories 122 of possible wishes, goals and aspirations 116, and that allow a plan 118 to be refined, expanded or modified as necessary. User input may form a more basic starting point for developing a specific goal or aspiration 116 of the user, for example a user 114 may take a camera phone shot, online screenshot of a desired object, like a car, and this image uploaded to the whiteboard 120 and serve as the basis to be translated into a goal 116...imported information may be gathered automatically, semi-automatically or manually and may include information derived directly from the user 114, indirectly from a user 114 (e.g., via accessing various data bases with which the user 114 has provided information, such as a transaction history stored in a data base), [0179] discloses the whiteboard 120 may intelligently identify users 114 sharing common attributes in order to facilitate interaction there-between, e.g., with goal of building mutually beneficial relationships between users 114. This may be thought of as the whiteboard 120 automatically leveraging artificial intelligence systems to facilitate such interactions between users 114. [0180] discloses facilitating users 114 accomplishing a common plan item (116), e.g., saving towards the purchase of the same particular item, securing lending or financing [0181] discloses the whiteboard 120 itself may act as a virtualized user having domain expertise in an area, e.g., financial counseling, life coaching, etc.) 
generating, via the artificial intelligence engine, at least one tip associated with the at least one priority; (in at least (in at least [0096] discloses The system 100 provides trusted guidance and deployment of back-end data/analytics/algorithms to provide a savings plan 118 (e.g., principal and timeline needed to achieve savings aspiration goal 116 that is within the user's means).)  [0178] This process of identification of wishes, goals and aspirations 116 and development of plans 118 regarding the same may include presentation of questions or activities to the user 114 that are generally designed to elicit responses from a user 114 in order to refine broader categories 122 of possible wishes, goals and aspirations 116, and that allow a plan 118 to be refined, expanded or modified as necessary. User input may form a more basic starting point for developing a specific goal or aspiration 116 of the user, for example a user 114 may take a camera phone shot, online screenshot of a desired object, like a car, and this image uploaded to the whiteboard 120 and serve as the basis to be translated into a goal 116.) 
storing the at least one tip associated with the at least one priority in a temporary storage; (in at least [0106] the system 100 the host electronic network platform 110 develops, modifies and monitors a savings plan 118 associated with each individual account 112 which can be illustrated to the user 114 in tool 120 as shown in FIG. 2C. [0182] The whiteboard 120 may be utilized to facilitate commercial activities that are aligned with users' expressed wishes, goals and aspirations 116 and plans 118 for pursuing the same.  )
extracting the at least one tip from the temporary storage and displaying the at least one tip via the user interface on a user device associated with the user, wherein the user interface is associated with an entity application; (in at least [0109] discloses Once a goal is selected (e.g., a particular ring) then an initial monetary goal can be identified and associated with the account 112. As discussed, the tool 120 user interactive social trade-off analysis is also part of the savings plan 118 associated with the selected aspiration. [0120] the system 100 may provide a platform, e.g., as for example hosted on a server 113, that is presented via an interface 120 at 401, e.g., via a web browser or downloadable application viewed on a client device. [0182] the whiteboard 120 may collect, filter and present various metrics that are of interest to various users 114, e.g., different types of users 114 within the whiteboard system 120 sharing a particular wish, goal or aspiration 116, having made a particular degree of progress on a plan 118 to accomplish the same (e.g., particular amount of time working towards a wish goal or aspiration 116…the whiteboard 120 may facilitate dissemination of information, either detailed or generalized (e.g., with privacy of users 114 in. mind), to various users 114 for accomplishing such facilitated collaboration)
in response to displaying the at least one tip, receiving one or more actions from the user; and (in at least [0109] discloses FIG. 3D schematically represents the user 114 and system 100 interactions for developing a specific plan., [0110], The tool 120 will also assist the user in amplification of the savings with tool 150 which can include i) user controlled social network (151 or separate social network) based crowdfunding of a specific aspirational goal 116 assigned to one of an individual user's accounts 112; ii) gamification of individual accounts 112 from the financial institutions 132 or the merchants 142; iii) group purchasing discounts attributable to an individual user's accounts 112 wherein a group for group purchasing is formed by a collection of individual platform user's 114 having aligned aspirational goals (E.g., all seeking high end jewelry); iv) reverse auction from merchant; v) maximization of the interest for the individual vi) content co-creation; and budgeting tools. FIG. 3E illustrate a representative screen the user 114 can encounter in promoting the user's aspiration 116 to an identified social network of users 152 or 114, [0111] The tool 120 will monitor modify and update the users plan 118 and progress there on).
identify one or more events associated with the user, via an event service engine, based on the extracted information and the one or more plan conversations and in response to identifying the one or more events, perform the steps of:  (in at least [0152] explicitly provided user wish information, account transaction information of the users 114, social media account information of the users 114  [0155] discloses Saving users 114 may thus explicitly or implicitly (e.g., based on transaction behaviors, social media account information, etc.) have life-event/aspirations determined, e.g., as outlined in FIGS. 4A-B…the system 100 may infer that a saving user 114 wishes to be married and have a wedding reception at a particular venue, e.g., as derived from access to the saving user's web browsing history, social media account, or as explicitly identified by the savings user 114.) 
generating, via the artificial intelligence engine, at least one task associated with each of the one or more events; (in at least [0125] User-specific items, i.e., connected to the aspirations 116 of the user 114, such as a product recommendation, then may be offered to the user 114 as part of the savings plan 118, e.g., via matching the user's wish 116 to products, services, etc. Again, this process may be repeated or refined over time utilizing Artificial Intelligence, Machine-Learning, etc [0155] discloses Given these determinations, an embodiment may formulate the financial objectives/savings wishes 116 that will enable the saving users 114 to accomplish these wishes 116 in a collaborative way…, a network of friends/family/others (namely users 152) may contribute to a particular user's savings account 112, e.g., the form of cash or other contribution, such that the saving user 114 may be assisted in achieving the particular savings wish or aspiration 116 such as securing a particular wedding venue. [0157] discloses in the case of travel and lodging, users 114 (e.g., saving users) may communicate explicitly via the dashboard or implicitly (e.g., via event reports made on a saving user's behalf to other savings users 114, e.g., based on geo-location, like wishes, social media contacts, etc.) in order to facilitate saving users 114 working together to achieve common wish(s) 116. For example, saving users 114 going to the same travel destination at the same time may connect with one another, e.g., via dashboard communication, to compare notes, make shared travel/vacation plans, request value items (e.g., services, products, etc.) as a group, etc. [0159] discloses merchants 142 (e.g., merchants providing value items) may be given access to information regarding saving user wishes (e.g., statistics regarding a number of saving users that have identified various wishes, how much these saving users have saved, for how long, etc.), e.g., in the form of an event report, and be offered an opportunity to proactively offer value items to the saving users or groups )
storing the at least one task associated with each of the one or more events in the temporary storage;  (in at least [0104] FIG. 2B the tool 120 and categories 122 can help the user to “white board” their aspirations 116, and such visualization of aspirations is helpful to define a user's actual aspirations 116. The tool 120 is configured to assist individual platform users 114 in discovery and articulation of specific aspirational goals 116 to be assigned to each individual account 112 of the user 114, and assign at least an initial monetary goal amount associated with the individual account 112 based upon the specific aspirational goal 116 assigned to the account 112. [0105] As shown in FIG. 2B, the tool 120 will also guide the user 114 through some of the collaborative savings amplifications aspects or tool 150 of the system which are configured to increase the effective monetary amounts in an individual account 112 to advance the savings plan 118 to the aspirational goal 116 above the principal contributions of the user 114.)
identifying that the user has accessed the entity application; and (in at least [0103] discloses the aspirational goal authoring tool 120 on the host electronic network platform 110 is accessible by the individual platform users 114 and generally will include at least one category of prospective aspirational goods and services 122 (Personal/Marital; Professional/Career) to assist the user 114. [0107] discloses in FIG. 3A the tool 120 can include listings or categories 122 of prospective aspirational goods and services or conventional aspirations which can help the user to identify their specific aspirations 116, and such visualization of conventional aspirations is helpful to define a user's actual aspirations 116. It should be apparent that the system 100 can elaborate in greater detail on any given category of aspiration with merely the user clicking on the desired category [0123] discloses Users 114 may access the platform 110, e.g., if authorized as determined at 404 in FIG. 4B, and provide information that allows for spelling out or inferring an aspiration or wish 116. This may take place upon the user's first interaction with the platform 110, e.g., at 402 and/or may be refined or later determined, e.g., as the user 114 accesses his or her instance of the platform 110, e.g., in the form of a dashboard, as illustrated at 403, 406, 407 of FIG. 4B.)
in response to identifying that the user has accessed the entity application, extracting the at least one task stored in the temporary storage and display the at least one task, via the user interface, on the user device.  (in at least [0109] discloses Once a goal is selected (e.g., a particular ring) then an initial monetary goal can be identified and associated with the account 112. As discussed, the tool 120 user interactive social trade-off analysis is also part of the savings plan 118 associated with the selected aspiration. FIG. 3D schematically represents the user 114 and system 100 interactions for developing a specific plan. )

While Kundu discloses all of the above, Kundu does not expressly disclose the following limitations, which however, are taught by further teaching in Williams. Williams further teaches:
generate, via the artificial intelligence engine, a questionnaire based on the extracted information associated with the one or more resource pools;  (in at least [0059]a question or statement by the customer and a response by the human agent (or in some cases, an action to be taken in response to the question, such as posing a question back to the user)...extracts key concepts from the customer's question or statement or the human agent's response. This extraction is done as described in U.S. Pat. No. 6,401,061 by creating a library of text elements (S-Morphs) and their meaning in terms of a set of concepts (semantic factors) as a knowledge base for use by a concept recognition engine.  The concept recognition engine parses the text from the customer or agent into these S-Morphs and then concepts matching these S-Morphs are collected. These key concepts for a communication (question or response, in the example being discussed) can be stored as a non-ordered set and can be referred to as a “bag of concepts” [0196]-[0201] CML describes the request/response interactions typically found in particular customer support contact centers...Customer-specific request such as account balances, transaction history, etc. [0270] the learning loop uses information collected by the call logging and transcription system to add new user questions to existing clusters. Because the call log specifies which answer, or state, the question belongs to, the learning loop simply presents the administrator with new questions (paraphrases) to be added to an existing cluster)  
identify one or more plan conversations linked with the user, wherein the one or more plan conversations are linked to the user by a plurality of employees of the entity, wherein the one or more plan conversations are recorded conversations between the user and at least one employee of the plurality of employees; (in at least [0070] a user initiates a conversation by communicating a question or statement...a human agent at the contact center is prompted for assistance. The human agent views a graphical user interface with a presentation of the conversation...the human agent directly takes over the conversation until its completion [0081] conversations are logged and fed back to the conversation studio 32 where personnel within the contact center [0129] the transcript of the conversation to date; the current state of the workflow associated with this customer conversation, for example, the number of times that human agents have assisted in this conversation )


At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kundu by, …receiving a communication from a user, applying a concept recognition process to automatically derive a representation of concepts embodied in the communication, and using the concept representation to provide to a human agent information useful in responding to the natural language communication....The communication is part of a dialog between the user and a response system, the dialog including communications from the user and responses to the user, and the information provided to the human agent includes information about historical portions of the dialog...The communication comprises a question and the response comprises an answer to the question. The communication comprises a question and the response comprises a request for additional information....The human agent is enabled to determine how the information useful in responding to the communication is selected. The enabling of the human agent includes permitting the agent to use the communication from the user to control how the responsive information is selected...A graphical user interface is provided for a workstation of the human agent, the information useful in responding being presented in the interface, the interface being presented as part of a user interface of a third party's response system software...provides conceptual context for a communication from a user. A response is provided to the communication. The response is provided in real time relative to the communication. The response is provided at a later time relative to the communication. The communication is provided in speech and the response is provided in text...dialogs comprise historical dialogs. The dialogs relate to contact center operation. The dialogs comprise requests and responses to the requests. The dialogs comprise real-time dialogs...The system also learns from the answers selected by call center agents for escalated interactions. The system includes a mechanism for learning over time from how agents handle escalated interactions...a question or statement by the customer and a response by the human agent (or in some cases, an action to be taken in response to the question, such as posing a question back to the user)...extracts key concepts from the customer's question or statement or the human agent's response. This extraction is done as described in U.S. Pat. No. 6,401,061 by creating a library of text elements (S-Morphs) and their meaning in terms of a set of concepts (semantic factors) as a knowledge base for use by a concept recognition engine.  The concept recognition engine parses the text from the customer or agent into these S-Morphs and then concepts matching these S-Morphs are collected. These key concepts for a communication (question or response, in the example being discussed) can be stored as a non-ordered set and can be referred to as a “bag of concepts”...a user initiates a conversation by communicating a question or statement...a human agent at the contact center is prompted for assistance. The human agent views a graphical user interface with a presentation of the conversation...the human agent directly takes over the conversation until its completion...conversations are logged and fed back to the conversation studio 32 where personnel within the contact center [0129] the transcript of the conversation to date; the current state of the workflow associated with this customer conversation, for example, the number of times that human agents have assisted in this conversation , as taught by Williams, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Kundu with the cost-effectively serving and retaining customers is of strategic importance...keeping satisfied customers is less expensive than acquiring new ones... the goal of ensuring cost-effective customer service...Customers attach a higher value to service in the Internet economy...servicing new audiences, such as business partners, investors and even company employees. New, highly effective advertising and marketing initiatives direct customers to interact with already overburdened contact centers to obtain information...to control how the responsive information is selected... to improve the accuracy of recognition of a speech recognizer...to improve the accuracy of discriminate matching of the concept representation of the spoken communication with clusters of concept representations in the body of information... enables new levels of automation in the customer service center by engaging users in intuitive, intelligent, and constructive interaction across multiple channels. And that enables organizations to offload significant volumes of routine customer transactions across all contact channels, saving considerable expense and improving service levels...to improve agent productivity by pre-collecting conversational information from the call for the customer service agent....continually improve the system's performance....The learning loop improves the system's productivity without adversely affecting reliability..., as recited in Williams.


As per Claim 2, Kundu teaches:  (Currently Amended) The system of claim 1, wherein the module further comprises executable instructions that when executed by the processor cause the processor to: 
in response to generating the questionnaire based on the extracted information associated with the one or more resource pools, (in at least [0177] discloses These questions may be presented sequentially and dynamically updated on information available to the whiteboard system 120, e.g., via accessing previously answered questions, accessing historical data regarding the user 114 (e.g., inferred interests represented in transactions, web browsing, social media activity, etc.) and the like. [0178] discloses This process of identification of wishes, goals and aspirations 116 and development of plans 118 regarding the same may include presentation of questions or activities to the user 114 that are generally designed to elicit responses from a user 114 in order to refine broader categories 122 of possible wishes, goals and aspirations 116, and that allow a plan 118 to be refined, expanded or modified as necessary. [0192] discloses The whiteboard 120 may utilize a questionnaire. For example, the whiteboard 120 may utilize a combination of explicit input from user 114 and data-mined input from past history as more data is collected, e.g., with predictive algorithms/analytics and artificial intelligence, to make aspiration 116 suggestions…automate the process of identifying what are the obstacles to achieving a user's identified aspirations 116, e.g., obstacles to achieving a life goal. For example, the whiteboard 120 may automate the identification of money, time, work, responsibilities, etc., that may be needed to achieve the same.)  
store the questionnaire in ... data store; (in at least [0177] discloses may facilitate identification of wishes, goals and aspirations 116 via an interactive assessment tool as part of platform 120 that guides a user 114 through a process of identifying his or her wishes, goals and aspirations, e.g., via use of predetermined questions presented via a user interface…. This may leverage pre-existing assessment tools, techniques and questions, such as outlined in Hemmasi et al., “Work Goals and Life Aspirations: Do you have what it takes to be an Entrepreneur, Developments” in Business Simulation & Experiential Learning, Volume 27 (2000), incorporated by reference herein. These questions may be presented sequentially and dynamically updated on information available to the whiteboard system 120, e.g., via accessing previously answered questions, accessing historical data regarding the user 114 (e.g., inferred interests represented in transactions, web browsing, social media activity, etc.) and the like. [0178] discloses The development white-boarding process may include automatically importing information regarding a user 114 or a particular group of users 114 to which the user 114 in question belongs. This imported information may be gathered automatically, semi-automatically or manually and may include information derived directly from the user 114, indirectly from a user 114 (e.g., via accessing various data bases with which the user 114 has provided information, such as a transaction history stored in a data base), and/or from other users 114 or parties (152, 142, 132) with which the user 142 has some linkage or association.
identify that the user has accessed the entity application; and (in at least [0103] discloses the aspirational goal authoring tool 120 on the host electronic network platform 110 is accessible by the individual platform users 114 and generally will include at least one category of prospective aspirational goods and services 122 (Personal/Marital; Professional/Career) to assist the user 114. [0107] discloses in FIG. 3A the tool 120 can include listings or categories 122 of prospective aspirational goods and services or conventional aspirations which can help the user to identify their specific aspirations 116, and such visualization of conventional aspirations is helpful to define a user's actual aspirations 116. It should be apparent that the system 100 can elaborate in greater detail on any given category of aspiration with merely the user clicking on the desired category. [0123] discloses Users 114 may access the platform 110, e.g., if authorized as determined at 404 in FIG. 4B, and provide information that allows for spelling out or inferring an aspiration or wish 116. This may take place upon the user's first interaction with the platform 110, e.g., at 402 and/or may be refined or later determined, e.g., as the user 114 accesses his or her instance of the platform 110, e.g., in the form of a dashboard, as illustrated at 403, 406, 407 of FIG. 4B.)
in response to identifying that the user has accessed the entity application, extract the questionnaire stored in ... data store and transmit control signals to the user device to display the questionnaire via the user interface.  (in at least [0104] discloses FIG. 2B the tool 120 and categories 122 can help the user to “white board” their aspirations 116, and such visualization of aspirations is helpful to define a user's actual aspirations 116. The tool 120 is configured to assist individual platform users 114 in discovery and articulation of specific aspirational goals 116 to be assigned to each individual account 112 of the user 114…Specifically after the user 114 identifies the general aspiration of an engagement ring the tool 120 engages in a user interactive social trade-off analysis between different goods and service to be associated with the aspirational goal 116, namely the tool 120 may guide the user 114 through a series of merchants 142 and ring styles there from until a ring is selected and an initial monetary goal can be identified and associated with the account 112. The tool 120 user interactive social trade-off analysis is also part of the savings plan 118 associated with the selected aspiration, for example the time needed to attain the goal of a selected ring given the user's recourses may require the user to adjust the goal 116 (or adjust the plan 118 by increasing savings contributions rate, and/or increasing savings amplification efforts such as by increasing the users 152 for crowdfunding, or electing to develop a comprehensive group for merchant discounts). [0108] discloses user 114 identifies the general aspiration of an engagement ring the tool 120 may guide the user through a series of merchants 142 and ring styles there from as shown in FIG. 3B with desired details, including user feedback being available to the user 114. The user 114 may have other users 114 or 152 provide input to help finalize a goal 116 such as voting for one of two desired rings, as shown in FIG. 3C [0177] discloses facilitate identification of wishes, goals and aspirations 116 via an interactive assessment tool as part of platform 120 that guides a user 114 through a process of identifying his or her wishes, goals and aspirations, e.g., via use of predetermined questions presented via a user interface. The system 100 allows a plan or plans 118 to be developed regarding these wishes, goals or aspirations 116, e.g., such that a user 114 is not only enabled to identify and articulate his wishes, goals and aspirations 116, but is also assisted in achieving the same with provisioning of a personalized plan or plans 118. This may leverage pre-existing assessment tools, techniques and questions, such as outlined in Hemmasi et al., “Work Goals and Life Aspirations: Do you have what it takes to be an Entrepreneur, Developments” in Business Simulation & Experiential Learning, Volume 27 (2000)…These questions may be presented sequentially and dynamically updated on information available to the whiteboard system 120, e.g., via accessing previously answered questions, accessing historical data regarding the user 114 (e.g., inferred interests represented in transactions, web browsing, social media activity, etc.) ) 

While Kundu discloses all of the above, Kundu does not expressly disclose the following limitations, which however, are taught by further teaching in Williams. Williams further teaches:
store the questionnaire in a data store; (in at least [0270] the learning loop uses information collected by the call logging and transcription system to add new user questions to existing clusters. Because the call log specifies which answer, or state, the question belongs to, the learning loop simply presents the administrator with new questions (paraphrases) to be added to an existing cluster)
..., extract the questionnaire stored in the data store ....  (in at least [0058] creates a knowledge base using logged actual conversations between customers and human agents at a customer contact center [0291] Search KB 228 (to modify a query and search the knowledge base for answers), Respond 230 (To instruct the software agent as to respond to the customer with the selected answer. Answers 232 matching a query are displayed in the table at the bottom of the panel ) 

The reason and rationale to combine Kundu and Williams is the same as recited above. 


As per Claim 3, Kundu teaches: (Currently Amended)  The system of claim 2, wherein the module further comprises executable instructions that when executed by the processor cause the processor to: 
receive the one or more options associated with the questionnaire from the user device, wherein the user submits the one or more options to the questionnaire via the user interface; (in at least [0060] presentation of questions or activities that are generally designed to elicit responses from a user in order to refine broader categories of possible wishes, goals and aspirations  [0104] discloses Specifically after the user 114 identifies the general aspiration of an engagement ring the tool 120 engages in a user interactive social trade-off analysis between different goods and service to be associated with the aspirational goal 116, namely the tool 120 may guide the user 114 through a series of merchants 142 and ring styles there from until a ring is selected and an initial monetary goal can be identified and associated with the account 112. The tool 120 user interactive social trade-off analysis is also part of the savings plan 118 associated with the selected aspiration, for example the time needed to attain the goal of a selected ring given the user's recourses may require the user to adjust the goal 116 (or adjust the plan 118 by increasing savings contributions rate, and/or increasing savings amplification efforts such as by increasing the users 152 for crowdfunding, or electing to develop a comprehensive group for merchant discounts). [0177] The system 100 allows a plan or plans 118 to be developed regarding these wishes, goals or aspirations 116, e.g., such that a user 114 is not only enabled to identify and articulate his wishes, goals and aspirations 116, but is also assisted in achieving the same with provisioning of a personalized plan or plans 118. This may leverage pre-existing assessment tools, techniques and questions, such as outlined in Hemmasi et al., “Work Goals and Life Aspirations: Do you have what it takes to be an Entrepreneur, Developments” in Business Simulation & Experiential Learning, Volume 27 (2000), incorporated by reference herein. These questions may be presented sequentially and dynamically updated on information available to the whiteboard system 120, e.g., via accessing previously answered questions, accessing historical data regarding the user 114 (e.g., inferred interests represented in transactions, web browsing, social media activity, etc.)  [0178] This process of identification of wishes, goals and aspirations 116 and development of plans 118 regarding the same may include presentation of questions or activities to the user 114 that are generally designed to elicit responses from a user 114 in order to refine broader categories 122 of possible wishes, goals and aspirations 116, and that allow a plan 118 to be refined, expanded or modified as necessary. User input may form a more basic starting point for developing a specific goal or aspiration 116 of the user, for example a user 114 may take a camera phone shot, online screenshot of a desired object, like a car, and this image uploaded to the whiteboard 120 and serve as the basis to be translated into a goal 116...imported information may be gathered automatically, semi-automatically or manually and may include information derived directly from the user 114, indirectly from a user 114 (e.g., via accessing various data bases with which the user 114 has provided information, such as a transaction history stored in a data base))
identify the at least one priority associated with the user based on the one or more options received from the user; (in at least [0108] discloses user 114 identifies the general aspiration of an engagement ring the tool 120 may guide the user through a series of merchants 142 and ring styles there from as shown in FIG. 3B with desired details, including user feedback being available to the user 114. The user 114 may have other users 114 or 152 provide input to help finalize a goal 116 such as voting for one of two desired rings, as shown in FIG. 3C.)
generate, via the artificial intelligence engine, the at least one tip associated with the at least one priority; and (in at least [0108] discloses This feedback can also be considered as a part of the system amplification of savings tool 150 as the feedback from other users will help sharpen and often decrease the costs of a specific aspiration 116 (here the votes are leaning toward a $400 savings in another example another user 114 or 152 may recommend a separate merchant with the same goods at a lower price—which will again advance the savings plan 118).)
display the at least one tip via the user interface on the user device. (in at least [0109] discloses the tool 120 user interactive social trade-off analysis is also part of the savings plan 118 associated with the selected aspiration. FIG. 3D schematically represents the user 114 and system 100 interactions for developing a specific plan.)  


As per Claim 4, Kundu teaches: (Original) The system of claim 1, wherein the module further comprises executable instructions that when executed by the processor cause the processor to 
set up at least one goal associated with the at least one priority based on determining the at least one priority. (in at least [0109] discloses Once a goal is selected (e.g., a particular ring) then an initial monetary goal can be identified and associated with the account 112. As discussed, the tool 120 user interactive social trade-off analysis is also part of the savings plan 118 associated with the selected aspiration. FIG. 3D schematically represents the user 114 and system 100 interactions for developing a specific plan.)  


As per Claim 5
monitor progress of the at least one goal associated with the at least one priority and display the progress of the at least one goal via the user interface on the user device. (in at least [0111] discloses The tool 120 will monitor modify and update the users plan 118 and progress there on as shown in FIG. 3F.) 


As per Claim 6, Kundu teaches: (Previously Presented) The system of claim 1, wherein the module further comprises executable instructions that when executed by the processor cause the processor to:
receive, via the user interface of the entity application, a user input from the user device associated with the a change in the at least one priority associated with the user; (in at least [0104] discloses The tool 120 user interactive social trade-off analysis is also part of the savings plan 118 associated with the selected aspiration, for example the time needed to attain the goal of a selected ring given the user's recourses may require the user to adjust the goal 116 (or adjust the plan 118 by increasing savings contributions rate, and/or increasing savings amplification efforts such as by increasing the users 152 for crowdfunding, or electing to develop a comprehensive group for merchant discounts).)   
generate at least one new tip associated with the change based on receiving the user input from the user; and (in at least [0176] discloses allow a user 114 to update or modify the plan 118 as the user's aspirations change.)
store the at least one new tip in the temporary storage.  (in at least [0060] discloses This imported information may be gathered automatically, semi-automatically or manually and may include information derived directly from the user, indirectly from a user (e.g., via accessing various data bases with which the user has provided information, such as a transaction history stored in a data base), and/or from other users with which the user has some linkage or association. [0091] discloses system 100 comprising: a host electronic network platform 110, which may be on one or more servers 113, and which is configured to host individual accounts 112 for a plurality of individual platform users 114, wherein each individual account 112 is assigned an aspirational goal 116 of consumer goods and/or services by the account user 114, and wherein the host electronic network platform 110 develops, modifies and monitors a savings plan 118 associated with each individual account 112 [0193] discloses if a user's progress along a plan 118 that is tracked by the system 100 indicates, or if the user 114 indicates, that he or she feels off track, the whiteboard 120 may automatically suggest ways in which the user 114 may get back on track.)


As per Claim 8, Kundu teaches:  (Previously Presented) The system of claim 1, wherein the module further comprises executable instructions that when executed by the processor cause the processor to: 
receive, via the user interface of the entity application, a user input from the user device associated with the a change in the one or more events associated with the user; (in at least [0199] discloses a user 114 may set a goal of always maintaining a given monthly income, and if circumstances change and the user 114 no longer has the designated income)
generate at least one new task associated with the change based on receiving the user input from the user; and (in at least [0199] discloses if circumstances change and the user 114 no longer has the designated income, the system 100 enables messaging to other in their well-wishing community (such as other prior beneficiaries to whom the user has previously donated), and these can quickly offer their own assistance, equivalent employment opportunities or income as possible)
store the at least one new task in the temporary storage.  (in at least [0091] discloses system 100 comprising: a host electronic network platform 110, which may be on one or more servers 113, and which is configured to host individual accounts 112 for a plurality of individual platform users 114, wherein each individual account 112 is assigned an aspirational goal 116 of consumer goods and/or services by the account user 114, and wherein the host electronic network platform 110 develops, modifies and monitors a savings plan 118 associated with each individual account 112 [0193] discloses if a user's progress along a plan 118 that is tracked by the system 100 indicates, or if the user 114 indicates, that he or she feels off track, the whiteboard 120 may automatically suggest ways in which the user 114 may get back on track.)


As per Claim 9, Kundu teaches: (Currently Amended) The system of claim 1, wherein the module further comprises executable instructions that when executed by the processor cause the processor to: 
identify a plurality of users assigned to each of the plurality of employees of the entity; (in at least [0055] discloses the user may identify a set of social network users associated with an individual user's account. Further the system may receive and assign monetary amounts to an individual's user account from any of the social network users associated with an individual user's account, and wherein individual platform users can receive feedback within the system from any of the social network users associated with an individual user's account. [0110] discloses FIG. 3E illustrate a representative screen the user 114 can encounter in promoting the user's aspiration 116 to an identified social network of users 152 or 114. [0127] Given the user's savings aspiration 116, specific products and/or services may be identified, e.g., according to participating merchants within the savings platform 110. The system 100 may also provide expert input, e.g., in the form of providing experts that conduct background work/research with product/services providers to assist the saving user 114 in establishing and/or refining a savings aspiration 116, in finding products/services matching the savings aspiration 116 once identified. This process may include experts transacting with merchants 142 (or prospective merchants 142) that are the product/service providers for products/services on the saving user's behalf or on behalf of a group of savings users 114.)
extract historical activity from activity log associated with each of the plurality of users, wherein the historical activity is related to the at least one priority and the one or more events associated with each of the plurality of users; (in at least [0060] discloses automatically importing information regarding a user or a particular group of users to which the user in question belongs. This imported information may be gathered automatically, semi-automatically or manually and may include information derived directly from the user, indirectly from a user (e.g., via accessing various data bases with which the user has provided information, such as a transaction history stored in a data base), and/or from other users with which the user has some linkage or association. [0122] discloses a user 114 may opt-in to a wish inferring model and provide access to sources of information used in inferring wishes, e.g., social media accounts, history of transactions with merchants, web account histories, etc. [0123] discloses Users 114 may access the platform 110, e.g., if authorized as determined at 404 in FIG. 4B, and provide information that allows for spelling out or inferring an aspiration or wish 116. This may take place upon the user's first interaction with the platform 110, e.g., at 402 and/or may be refined or later determined, e.g., as the user 114 accesses his or her instance of the platform 110, e.g., in the form of a dashboard, as illustrated at 403, 406, 407 of FIG. 4B. [0124] discloses a savings plan 118 given the resources available, e.g., as determined via the information accessible to the platform 110 regarding the user 114, e.g., information regarding the user's resources or history thereof, regarding participating business entities (e.g., providers of goods/services), information regarding like users, e.g., as inferred based on characteristics of similar users in the system 100 and/or collaboration between users, etc. [0155] discloses Saving users 114 may thus explicitly or implicitly (e.g., based on transaction behaviors, social media account information, etc.) have life-event/aspirations determined, e.g., as outlined in FIGS. 4A-B. Given these determinations, an embodiment may formulate the financial objectives/savings wishes 116 that will enable the saving users 114 to accomplish these wishes 116 in a collaborative way, e.g., based on a similarity determination as outlined in FIG. 6. For example, the system 100 may infer that a saving user 114 wishes to be married and have a wedding reception at a particular venue, e.g., as derived from access to the saving user's web browsing history, social media account, or as explicitly identified by the savings user 114…For example, given the ability to find like users 114 within the savings platform 110, the various users 114 may work together to achieve a common wish 116, e.g., a network of friends/family/others (namely users 152) may contribute to a particular user's savings account 112, e.g., the form of cash or other contribution, such that the saving user 114 may be assisted in achieving the particular savings wish or aspiration 116 such as securing a particular wedding venue. [0188] discloses The system 100 includes a capability to enable, track, and invoke reciprocity in the collaborative savings process across short, intermediate, and long-time horizons…if Jack supports Jill's aspiration of “Vacation in Hawaii” in cash or kind (e.g., a ride to the airport), such support can be tracked in the whiteboard (INSPIRAVE™) platform 120 over time (in the form of points, etc., in a variety of physical or virtual currencies). In turn, when Jack may be aspiring to save/buy e.g., an “engagement ring”, the platform may prompt/designate Jill as part of Jack's “collaborative savings community” through a historic recall of the support he had rendered to Jill earlier. [0192] discloses whiteboard 120 may utilize a combination of explicit input from user 114 and data-mined input from past history as more data is collected, e.g., with predictive algorithms/analytics and artificial intelligence, to make aspiration 116 suggestions. ) 
extract life plan details associated with each of the plurality of users, wherein the life plan details comprise the at least one tip and the at least one task associated with the at least one priority and the one or more events; (in at least [0154] discloses capture life-event/aspirations and the financial objectives, e.g., in the form of a savings plan 118, that will enable the like users 114 work towards achieving these wishes 116 in a collaborative fashion...savings plans 118, financial consulting/advising, etc., may be geared towards a group of like users 114. [0155] discloses Saving users 114 may thus explicitly or implicitly (e.g., based on transaction behaviors, social media account information, etc.) have life-event/aspirations determined, e.g., as outlined in FIGS. 4A-B. Given these determinations, an embodiment may formulate the financial objectives/savings wishes 116 that will enable the saving users 114 to accomplish these wishes 116 in a collaborative way, e.g., based on a similarity determination as outlined in FIG. 6. For example, the system 100 may infer that a saving user 114 wishes to be married and have a wedding reception at a particular venue, e.g., as derived from access to the saving user's web browsing history, social media account, or as explicitly identified by the savings user 114…For example, given the ability to find like users 114 within the savings platform 110, the various users 114 may work together to achieve a common wish 116, e.g., a network of friends/family/others (namely users 152) may contribute to a particular user's savings account 112, e.g., the form of cash or other contribution, such that the saving user 114 may be assisted in achieving the particular savings wish or aspiration 116 such as securing a particular wedding venue [0188] discloses The system 100 includes a capability to enable, track, and invoke reciprocity in the collaborative savings process across short, intermediate, and long-time horizons…if Jack supports Jill's aspiration of “Vacation in Hawaii” in cash or kind (e.g., a ride to the airport), such support can be tracked in the whiteboard (INSPIRAVE™) platform 120 over time (in the form of points, etc., in a variety of physical or virtual currencies). In turn, when Jack may be aspiring to save/buy e.g., an “engagement ring”, the platform may prompt/designate Jill as part of Jack's “collaborative savings community” through a historic recall of the support he had rendered to Jill earlier.)
display … historical activity and the life plan details on an associate dashboard of an associate device, via the life plan associate interface; (in at least [0176] The whiteboard 120 of the present invention furthermore permits various parties (related users 114, social network users 152, domain expert from vendors 142 or financial institutions 142) to collaborate via an interactive framework via the whiteboard platform 120. The system 100 therefore implements a whiteboard platform 120 that various parties (users 114, social network users 152, and domain experts from vendors 142 or financial institutions 132) may access and interact with in order to facilitate savings 112 of a specific user 114 for a given aspiration 116. [0178] discloses process of identification of wishes, goals and aspirations 116 and development of plans 118 regarding the same may include presentation of questions or activities to the user 114 that are generally designed to elicit responses from a user 114 in order to refine broader categories 122 of possible wishes, goals and aspirations 116, and that allow a plan 118 to be refined, expanded or modified as necessary.)
identify that a first employee of the plurality of employees has an appointment for a plan conversation with a first user of the plurality of users associated with the first associate; (in at least [0181] discloses a user 114 having a particular wish, goal or aspiration 116 may be linked to a user 114 (or other party associated with the system 100) having some domain expertise in the area of that wish, goal or aspiration 116. In at least one embodiment, the whiteboard 120 itself may act as a virtualized user having domain expertise in an area, e.g., financial counseling, life coaching, etc. In another embodiment, the whiteboard 120 may automate the initial contact or linkage between actual, human domain experts and/or other users 114 and a user 114 that has expressed a wish, goal or aspiration 116. This may be accomplished by facilitating communications among users 114, by suggesting links or contacts, prepopulating messages to encourage users 114 to make contact with one another, sending automated messages on behalf of users 114, etc. [0191] discloses The whiteboard 120 of the system 100 allows a user 114 to provide inputs, e.g., to tell a story, e.g., equivalent of a college application essay, where the platform facilitates experts, rock stars/celebrities to recommend aspirations or other inputs. The whiteboard 120 facilitates the recruiting of mentors and personal and professional partners in life. The system 100 facilitates communication such that, e.g., friends and family get to provide input. [0193] discloses the whiteboard 120 also facilitates the process of identifying how a user 114 might overcome obstacles thus identified…if a user's progress along a plan 118 that is tracked by the system 100 indicates, or if the user 114 indicates, that he or she feels off track, the whiteboard 120 may automatically suggest ways in which the user 114 may get back on track…an aspiration-commerce item may be one way to help remove obstacles…facilitate the recruitment of rock-stars, celebrities, thought-leaders, etc., i.e., folks that are rock-stars in their chosen field of endeavor in business, athletics, media, etc., to serve as mentors, lunch/dinner-dates, etc. [0194] discloses provides an e-commerce solution which is not limited merely to financial applications or savings and the platform 100 can be utilized for things outside of money (things money cannot buy—i.e. lunch with a given athlete—social equity, content equity and endorsement equity))
trigger one or more alerts associated with the historical activity and the life plan details associated with the first user on the associate dashboard;   (in at least [0193] discloses if a user's progress along a plan 118 that is tracked by the system 100 indicates, or if the user 114 indicates, that he or she feels off track, the whiteboard 120 may automatically suggest ways in which the user 114 may get back on track. For example, an aspiration-commerce item may be one way to help remove obstacles. For example, an embodiment may facilitate the recruitment of rock-stars, celebrities, thought-leaders, etc., i.e., folks that are rock-stars in their chosen field of endeavor in business, athletics, media, etc., to serve as mentors, lunch/dinner-dates, etc.)
receive a life plan input, via the life plan associate interface, from the associate, wherein the life plan input is based on the plan conversation with the first user; and (in at least [0191] discloses The whiteboard 120 of the system 100 allows a user 114 to provide inputs, e.g., to tell a story, e.g., equivalent of a college application essay, where the platform facilitates experts, rock stars/celebrities to recommend aspirations or other inputs. The whiteboard 120 facilitates the recruiting of mentors and personal and professional partners in life. The system 100 facilitates communication such that, e.g., friends and family get to provide input. [0193] discloses facilitate the recruitment of rock-stars, celebrities, thought-leaders, etc., i.e., folks that are rock-stars in their chosen field of endeavor in business, athletics, media, etc., to serve as mentors, lunch/dinner-dates, etc., who may be compensated through a combination of equity noted above.)
update the activity log associated with the first user based on the life plan input.  (in at least [0188] discloses The system 100 includes a capability to enable, track, and invoke reciprocity in the collaborative savings process across short, intermediate, and long-time horizons. [0194] discloses The system 100 of the present invention provides a comprehensive e-commerce solution for user 114 defined aspirational savings 116 that allows for delivery of goods or services associated with aspirations 116 directly to the user 114 from merchant 142; allows for the curation by the well-wishing community (friends, family, advisors, etc.) of the user 114 in developing and modifying the wish, goal and aspirations 116 of specific users 114 and in the developing and modifying the plan 118 associated therewith (modification can include cancellation of the goal 116 as factors may dictate); allows for whiteboard 120 co-creation and personalization of goals or aspirations 116 of users 114 through collaboration between user 114 and merchants 142 and others )    


display the historical activity and the life plan details on an associate dashboard of an associate device, via the life plan associate interface; (in at least [0283]  the dialog history previously described, the agent is able to access a standard style sheet that has all the information ‘known’ about the caller. This style sheet can be customized by the deploying organization, enabling it to present the pre-collected information to the agent... A good example of this is the mortgage application process—the agent would receive the normal system screen pop with the pre-collected data already placed in an application. From the system agent screen, the agent is able to select the collected information and drag and drag or copy/paste to a third party system. Or, in fully integrated environments, the system may ‘populate’ those third-party systems with pre-collected information so that the agent does not have to manually move information between desktop applications.  [0291] the question resolution panel 226, the human agent is able to select a proper answer to the customer's question. The actions that the agent can perform in this panel are: Search KB 228 (to modify a query and search the knowledge base for answers), Respond 230 (To instruct the software agent as to respond to the customer with the selected answer. Answers 232 matching a query are displayed in the table at the bottom of the panel. Each answer 232 indicates whether it is over or under the context confidence threshold, its match ranking, and a summary of its question.), Take Over 234 (To take over a call from the software agent), Whisper 236 (To hear the recording of the customer's request), and Submit Original Question 238 (To submit the customer's original question as a query to the knowledge base. This is the initial action performed by the application.).)

The reason and rationale to combine Kundu and Williams is the same as recited above. 

As per Claim 10-13, 15-16, for a computer program product (see at least Kundu [0099]) and As per Claim 17-19 for computer implemented method (see at least Kundu [0173]), respectively, substantially recite the subject matter of Claim 1-6, 8-9 and are rejected based on the same reasoning and rationale.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623


/CHARLES GUILIANO/Primary Examiner, Art Unit 3623